PER CURIAM.
James E. Wells appeals the order summarily denying his motion for postconviction relief filed under Florida Rule of Criminal Procedure 3.850(b)(2). We reverse and remand for resentencing pursuant to the Florida Supreme Court’s decision in Atwell v. State, 197 So.3d 1040, 1050 (Fla. 2016). In Atwell, the supreme court concluded that Florida’s existing parole system does not provide the individualized sentencing consideration required by Miller v. Alabama, 567 U.S. 460, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), for a juvenile offender sentenced to life imprisonment with parole eligibility after twenty-five years. Id.; see also Hixon v. State, 41 Fla. L. Weekly D2594, 205 So.3d 834 (Fla. 2d DCA 2016); Landy v. State, 41 Fla. L. Weekly D2555, 205 So.3d 801 (Fla. 2d DCA Nov. 16, 2016); Michel v. State, 204 So.3d 101 (Fla. 4th DCA 2016). On remand, Mr. Wells is entitled to resentenc-ing pursuant to sections 775.082, 921.1401, and 921.1402, Florida Statutes.
Reversed and remanded.
CASANUEVA, WALLACE, and MORRIS, JJ., Concur.